Citation Nr: 0627523	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from November 1966 to September 1977.  He also had subsequent 
service in the Army National Guard,and a period of active 
duty in the U.S. Army from March 2002 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, denied entitlement to service 
connection for hypertension.

The record reflects that the veteran requested a personal 
hearing at the RO.  The requested hearing was scheduled, but 
the veteran later waived the formal hearing and elected to 
attend an informal conference.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's hypertension was not incurred in or aggravated by 
service, or caused by a service-connected disability, nor did 
it manifest to a compensable degree within one year of 
separation from service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2005 in 
which the RO advised the veteran of the evidence needed to 
substantiate this claim.  The veteran was also advised of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
thought would support his claim.  

Although this letter was not issued prior to the initial 
adjudication of his claim, the Board notes that the issue was 
subsequently readjudicated by the RO in Supplemental 
Statement of the Case (SSOC) in December 2005.  Thus, the 
Board finds any error with respect to the timeliness of that 
notice to be harmless error.

Despite the inadequate notice provided to the veteran on the 
disability rating and effective date element of the claim, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's the claim of service connection for hypertension, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's service medical records and VA treatment records, 
and obtained two medical opinions regarding the etiology of 
the claimed disorder.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  



Analysis

The veteran is seeking service connection for hypertension.  
He essentially contends that it developed secondary to his 
service-connected post-traumatic stress disorder (PTSD).

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Notwithstanding the 
lack of a diagnosis during service, service connection may 
still be granted if all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 U.S.C.A. 1113(b); 38 C.F.R. § 
3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such is shown to have first been manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002).

The Board notes that, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2004), the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  To 
support a diagnosis of hypertension the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2005).

Initially, the Board concludes that the credible and 
probative evidence establishes that the veteran currently 
suffers from hypertension.  In this regard, the Board notes 
an October 2003 statement from a private physician who 
reported diagnosing the veteran with hypertension in 1997, 
and the treatment records associated with the claims folder, 
which show continuous treatment for hypertension since 
September 2002.

The Board also notes that the veteran has never alleged that 
his hypertension manifested during his initial period of 
service from 1966 to 1977, and service medical records from 
that period are negative for any findings of high blood 
pressure or hypertension.  In fact, there is no medical 
evidence suggesting that he was ever found to have high blood 
pressure or hypertension prior to 1997, and there is no 
medical evidence suggesting that his hypertension is directly 
related to his initial period of service.  Thus, the Board 
concludes that the preponderance of the evidence is against 
finding that hypertension was incurred in or aggravated by 
his initial period of active duty.

As noted above, the veteran contends that his hypertension 
developed secondary to his service-connected PTSD.  However, 
because there is medical evidence suggesting that 
hypertension was diagnosed prior to his second period of 
service, the Board must also consider whether the claimed 
disability was aggravated during that second period.

In this regard, the Board will first consider the presumption 
of soundness with respect to his second period of active 
duty.  In order to rebut the presumption of soundness, VA law 
and regulations require that there be clear and unmistakable 
evidence that hypertension existed prior to one of his 
periods of service, and that such disorder was not aggravated 
by the subsequent period of service.  See VAOPGCPREC 3-2003.

The veteran has submitted an October 2003 note from a private 
physician, Dr. B., indicating that he has been treating the 
veteran for hypertension since 1997.  The Board notes that 
there is no contrary medical evidence of record suggesting 
that the veteran did not have hypertension at that time.  
Therefore, the Board concludes that the evidence of record 
does clearly and unmistakably establish that hypertension 
preexisted his second period of service.

However, to rebut the presumption of soundness upon entrance 
into service, there must be clear and unmistakable evidence 
showing both that the disorder existed prior to service and 
that it was not aggravated by service.  As noted above, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.

In this case, there is no medical evidence of record 
suggesting an increase in disability during his second period 
of service, or that the veteran was even treated for 
hypertension during that period.  See Davis, supra.  In fact, 
the evidence of record does not show that he was ever found 
to have elevated systolic or diastolic blood pressure 
readings during that period that would satisfy the criteria 
for a diagnosis of hypertension as defined by 38 C.F.R. § 
4.104, DC 7101(Note 1).  

In this regard, the Board notes that medical records from 
that period are negative for any instance in which isolated 
systolic blood pressure was found to be 160 mm. or greater.  
In a June 2002 clinical record, it was noted that three blood 
readings were obtained, which were as follows: 150/90, 
150/90, and 138/82.  However, while diastolic readings 
appeared elevated in two of these readings, there is nothing 
in the record to suggest that these readings represented a 
worsening of the veteran's hypertension.

For these reasons, the Board finds that the record clearly 
and unmistakably shows that the veteran's hypertension was 
not aggravated by service.  Thus, the Board further concludes 
that that the presumption of soundness at entrance is 
rebutted, as the evidence of record clearly and unmistakably 
shows that the veteran had hypertension prior to entering his 
second period of service and that the hypertension was not 
aggravated by service.  See 38 U.S.C.A. § 1111; see also 
VAOPGCPREC 03-2003.

Furthermore, the Board finds that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's heart disorder was 
not aggravated by service.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  See VAOPGCPREC 03-2003.

The Board notes that, pursuant to 38 C.F.R. §§ 3.307(a)(3) 
and 3.309(a), a disability is also presumed to have been 
aggravated by service if it becomes manifested to a 
compensable degree within one year of separation from 
service.  In light of a September 2002 clinical note showing 
that the veteran was prescribed medication for his 
hypertension by a VA doctor, and because he served more than 
90 days from March 2002 to July 2002, the Board will consider 
whether a grant of service connection is warranted under 
these provisions.  

However, specific blood pressure readings obtained during the 
period from July 2002 to July 2003 show no instance in which 
systolic blood pressure was found to be 160 mm. or greater.  
Thus, the evidence does not show that the veteran's systolic 
pressure was "predominantly 160 or more" so as to warrant a 
compensable evaluation under DC 7101. 

Although the veteran's diastolic blood pressure was found to 
be 100 in September 2002, subsequent records show that it was 
found to be 94 in October 2002 and February 2003, and there 
is no other instance during the one year period following 
separation that diastolic blood pressure was found to be 100 
or greater.  Therefore, the Board finds that the evidence 
does not show that the veteran's diastolic pressure  was 
"predominantly 100 or more" during this period so as to 
warrant a compensable rating under DC 7101.

The Board recognizes that the veteran was prescribed 
medication in September 2002, which apparently continued to 
be prescribed for the remainder of the one year period 
following separation.  However, absent a finding that the 
veteran's diastolic pressure  was predominantly 100 or more 
during that period, the fact that the veteran required 
continuous medication, by itself, does not meet the criteria 
for a compensable evaluation under DC 7101.

In short, the Board finds that the claimed hypertension is 
not shown to have manifested to a compensable degree within 
one year of the veteran's separation from service in July 
2002.  Thus, a grant of service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not 
warranted.

In summary, for the reasons and bases set forth above, the 
Board concludes that service connection for hypertension is 
not warranted on the basis that it was aggravated by his 
second period of service.

As noted above, the veteran has contended that his service-
connected PTSD caused or contributed to the development of 
hypertension.  In support of this contention, he submitted a 
November 2004 statement from a private physician who found 
that the veteran's PTSD caused his hypertension, and an 
October 2003 statement from a VA physician who found that, 
"[a]lthough it is impossible to directly link PTSD as a 
culprit of his hypertension, it is reasonable to imply that 
PTSD may have contributed to his hypertension."

However, the Board notes that neither of these physicians 
provided any underlying rationale for their opinion.  The 
casusal connection discussed in the October 2003 statement 
appears to be a highly tenuous one, i.e., that PTSD "may 
have contributed" to the veteran's hypertension.  It does 
not indicate state that such a relationship is at least as 
likely as not.  The November 2004 statement is purely 
conclusory.  Thus, the Board finds these statements to be 
outweighed by the August 2004 report of another VA physician 
who reviewed the veteran's claims folder and concluded that 
it was unlikely that the veteran's hypertension was the 
result of his PTSD.  That physician noted the other medical 
opinions of record, as well as treatise evidence submitted by 
the veteran which consisted of a literature review by Dr. 
L.M. in which that physician asserted that the combined 
research contained in that literature supported the 
contention that emotional factors such as anxiety warranted 
increased risk of developing hypertension.

In the August 2004 report, the VA physician explained that 
PTSD is caused by experiencing severe trauma, and is a 
"physical experience" that may be characterized by 
extremely intense, simultaneous stimuli of auditory, visual, 
olfactory, and kinesthetic origin, which can overrun the 
brain's ability to integrate a meaningful experience.  The 
physician indicated that there were four long-lasting 
abnormalities resulting from PTSD, which include 
psychophysiological effects, neural hormonal effects, 
neuroanatomical effects, and decreased immunological 
response.  However, the physician noted that hypertension was 
not typically described as a consequence of PTSD.  It was 
noted that, in all illnesses, disease expression was unique 
to each individual, and that the references cited in the 
treatise evidence from the veteran may or may not enumerate 
the range of responses to stress.  The examiner found, 
however, that there were no large observational studies that 
suggested a causative relationship between PTSD and 
hypertension.  

With respect to the studies noted by Dr. L.M, the VA 
physician explained that Dr. L.M. demonstrated selection bias 
by listing articles that supported his hypothesis, and that 
such selection was not objective and lended itself to the 
fallacy of false cause.  The VA physician noted that well-
controlled, large, randomized clinical trials would help in 
establishing a positive causal relationship between PTSD and 
hypertension, but that such studies had not been done.  
Therefore, the VA physician concluded that the veteran's 
hypertension was less likely the result of his PTSD.

The Board notes that this conclusion appears consistent with 
the findings of another VA physician who examined the veteran 
in April 2004.  In the report of that examination, the VA 
physician indicated that there was no data showing that 
emotional distress contributes to sustained hypertension.  
For this reason, that physician concluded that his 
hypertension was less likely related to his hypertension.

The Board finds the conclusions of the April 2004 and August 
2004 opinions of VA physicians to be more probative than the 
October 2003 and November 2004 statements in which physicians 
concluded that a relationship existed between the veteran's 
hypertension and PTSD, but offered no rationale for their 
opinions.  In addition, in light of the explanations provided 
in the August 2004 report of the VA physician, the Board 
finds that the conclusions of that physician outweigh the 
literature review by Dr. L.M.   

In support of his claim, the veteran has also submitted a 
copy of another Board decision in which the Board awarded 
service connection for the cause of the veteran's death in 
the case of a veteran who was service-connected for PTSD and 
who died from cardiopulmonary arrest due to urosepsis, 
pulmonary embolism, and coronary artery disease.  

However, it is a well-established doctrine of veterans' law 
that decisions of the Board have no precedential value.  See 
38 C.F.R. § 20.1303 (2005); see also Lynch v. Gober, 11 Vet. 
App. 22, 27 (1997).  Because different medical and other 
evidence in the cases of other veterans may have resulted in 
the grant of service connection, the prior Board decision 
does not compel the conclusion that the facts in this case 
call for the grant of service connection for hypertension.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence demonstrates that the 
veteran's hypertension was not incurred in or aggravated by 
service, or caused by a service-connected PTSD.  Thus, the 
benefit sought on appeal is denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


